NOTICE OF ALLOWABILITY
Claims 1-2 and 5-9 are allowed.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, the recitation of “A display device, comprising: a timing controller for calculating an average luminance for each subpixel with respect to an input image, calculating afterimage influence for each subpixel for determining a possibility of causing afterimage for each subpixel position on the basis of the average luminance, and deriving a compensation gain for each subpixel on the basis of the afterimage influence for each subpixel to provide the input image as a compensated image; a data driver for outputting a data voltage on the basis of the compensated image output from the timing controller; and a display panel for displaying an image on the basis of the data voltage, wherein the timing controller is configured to provide the input image as the compensated image by weighting the compensation gain for each subpixel on the basis of a normalized luminance to derive a total gain corresponding to gains for positions of all pixels included in the input image, and commonly applying the total gain to all the pixels “, among other elements of the claims, cannot be found alone or in combination within the cited prior art. 
Regarding claim 9, the recitation of “A method of driving a display device, comprising: calculating an average luminance for each subpixel with respect to an input image; calculating afterimage influence for each subpixel for determining a possibility of causing afterimage for each subpixel position on the basis of the average luminance;DB1/ 132008665.1Attorney Docket No.: 041501-7218-USApplication No.: 17/483,699Page 4 providing the input image as a compensated image by deriving and applying a compensation gain for each subpixel on the basis of the afterimage influence for each subpixel; and displaying an image on the basis of the compensated image, wherein the providing of the input image as a compensated image comprises weighting the compensation gain for each subpixel on the basis of a normalized luminance to derive a total gain corresponding to gains for positions of all pixels included in the input image, and commonly applying the total gain to all the pixels “, among other elements of the claims, cannot be found alone or in combination within the cited prior art. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNETH BUKOWSKI whose telephone number is (571)270-7913. The examiner can normally be reached Tuesday - Friday // 0530-1530.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amr Awad can be reached on 571.272.7764. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/kenneth bukowski/Primary Examiner, Art Unit 2621